Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0879)

Complainant
v.
Miraj 3, Inc. d/b/a J and P Flash Market 392/Citgo,
Respondent.
Docket No. C-14-1373
Decision No. CR3345

Date: August 26, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Miraj 3, Inc. d/b/a J and P Flash Market 392/Citgo, at 288
South Broadview Street, Greenbrier, Arkansas 72058, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that J and P Flash Market 392/Citgo unlawfully sold
cigarettes to minors and failed to verify, by means of photo identification containing a
date of birth, that a cigarette purchaser was 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its
implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money
penalty against Respondent J and P Flash Market 392/Citgo.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on July 1, 2014, CTP served the
complaint on Respondent J and P Flash Market 392/Citgo by United Parcel Service. In
the complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R. §
17.11, issue an initial decision ordering it to pay the full amount of the proposed penalty.

Respondent J and P Flash Market 392/Citgo has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, l assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At Respondent’s business establishment, 288 South Broadview Street, Greenbrier,
Arkansas 72058, on June 18, 2013, at approximately 3:14 PM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of L&M Blue
Pack cigarettes to a person younger than 18 years of age;

e Ina warning letter issued on July 18, 2013, CTP informed Respondent of the
inspector’s observation from June 18, 2013, and that such an action violates
federal law, 21 C.F.R. § 1140.14(a). The letter further warned that if Respondent
failed to correct its violation, the FDA could impose a civil money penalty or take
other regulatory action;

e At Respondent’s business establishment, 288 South Broadview Street, Greenbrier,
Arkansas 72058, on September 23, 2013, at approximately 12:44 PM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of Pall
Mall Blue cigarettes to a person younger than 18 years of age. The inspectors also
noted that Respondent’s staff failed to verify, by means of photo identification
containing the bearer’s date of birth, that the cigarette purchaser was 18 years of
age or older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 US.C. § 387f(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C. §
387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R. § 1140.14(a),
no retailer may sell cigarettes or smokeless tobacco to any person younger than 18 years
of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photo
identification containing the bearer’s date of birth, that no cigarette or smokeless tobacco
purchaser is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Miraj 3, Inc. d/b/a J and P Flash Market 392/Citgo. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

